819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donnie JACKSON, Defendant-Appellant.
No. 87-5260.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellee moves to dismiss this appeal for lack of jurisdiction.  Appellant has not responded thereto.  This court entered an order on March 19, 1987, to show cause why this appeal should not be dismissed for lack of jurisdiction.  Appellant has not responded to that order.


2
On December 15, 1986, the district court entered judgment of conviction for possession of a controlled substance.  The notice of appeal was due within 10 days of entry thereof--December 26, 1986.  Rule 4(b), Federal Rules of Appellate Procedure.  Appellant did not file his notice of appeal until February 18, 1987, and is, therefore, 54 days late.  He did not seek nor was he granted an extension of time within which to file his notice of appeal.


3
Because the notice of appeal was untimely filed, this court is deprived of jurisdiction.  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that a court of appeals cannot enlarge the time for filing a notice of appeal.


4
Accordingly, appellee's motion to dismiss is granted and it is ORDERED that this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.